                               Case 20-11570-LSS           Doc 217       Filed 07/23/20        Page 1 of 5



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §      Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §      Case No. 20-11570 (LSS)
                                                                        §
                                            Debtors.                    §      (Jointly Administered)
                                                                        §
                                                                        §

                                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR TELEPHONIC HEARING ON JULY 27, 2020 AT 11:00 A.M. (ET) 2

             ADJOURNED MATTERS

             1.        Confirmation of Joint Prepackaged Chapter 11 Plan of Reorganization of Pyxus
                       International, Inc. and Its Affiliated Debtors [D.I. 21, 6/15/20]

                       Response Deadline:                                   July 20, 2020 at 4:00 p.m. (ET) [Extended
                                                                            for the Office of the United States Trustee
                                                                            and the Official Committee of Equity
                                                                            Holders]

                       Responses Received:

                       A.       Informal Comments
                                i.     Office of the United States Trustee
                                ii.    Securities and Exchange Commission
                                ii.    International Fidelity Insurance Company

                       B.       Shareholder Petition filed by Hungchao Sun [D.I. 108, 6/26/20]

                       C.       Amending Information Regarding Shareholder Petition filed by Hungchao Sun
                                [D.I. 142, 7/13/20]

                       D.       Westchester Fire Insurance Company and Its Affiliated Sureties’ Limited
                                Objection to Joint Prepackaged Chapter 11 Plan of Reorganization of Pyxus
                                International, Inc. and Its Affiliated Debtors [D.I. 209, 7/21/20]




             1
               The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
             identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
             North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
             Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

             2
                 All parties wishing to participate should make arrangements through COURTCALL, LLC at 866-582-6878.


26799957.2
                    Case 20-11570-LSS            Doc 217     Filed 07/23/20     Page 2 of 5



              Related Documents:

              E.        Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of
                        Reorganization of Pyxus International, Inc. and Its Affiliated Debtors [D.I. 22,
                        6/15/20]

              F.        Order (I) Scheduling Combined Hearing on Adequacy of Disclosure Statement
                        and Confirmation of Prepackaged Plan; (II) Fixing Deadline to Object to
                        Disclosure Statement and Prepackaged Plan; (III) Approving Prepetition
                        Solicitation Procedures and Form and Manner of Notice of Commencement,
                        Combined Hearing and Objection Deadline; (IV) Approving the Form and
                        Manner of Notice of the Plan Election Forms; (V) Approving Notice and
                        Objection Procedures for the Assumption or Rejection of Executory Contracts and
                        Unexpired Leases; (VI) Conditionally (A) Directing the United States Trustee Not
                        to Convene Section 341(a) Meeting of Creditors and (B) Waiving Requirement of
                        Filing Schedules and Statements and Rule 2015.3 Reports; and (VII) Granting
                        Related Relief [D.I. 83, 7/21/20]

              G.        Notice of (I) Commencement of Prepackaged Chapter 11 Cases Under Chapter 11
                        Plan of the Bankruptcy Code, (II) Combined Hearing to Consider (A) Adequacy
                        of Disclosure Statement and (B) Confirmation of Prepackaged Plan, (III)
                        Assumption of Executory Contracts and Unexpired Leases and Cure Amounts and
                        (IV) Objection Deadlines and Summary of Prepackaged Plan [D.I. 88, 7/16/20]

              H.        Affidavit of Publication [D.I. 112, 6/26/20]

              I.        Affidavit of Service of Solicitation Materials [D.I. 122, 6/26/20]

              J.        Supplement to Disclosure Statement [D.I. 161, 7/13/20]

              K.        Notice of Filing of Supplement to the Joint Prepackaged Chapter 11 Plan of
                        Reorganization of Pyxus International, Inc. and Its Affiliated Debtors [D.I. 166,
                        7/14/20]

              L.        Notice of Adjournment of Combined Hearing to Consider Confirmation of the
                        Plan and Approval of the Related Disclosure Statement [D.I. 213, 7/22/20]

              Status:      This matter is adjourned to August 18, 2020 at 9:30 a.m. (ET).

         2.   Debtors’ Application for an Order Authorizing the Employment and Retention of Ernst &
              Young LLP as Their Accounting, Valuation, Tax and Internal Audit Provider, Effective
              as of the Petition Date [D.I. 131, 7/6/20]

              Response Deadline:                              July 20, 2020 at 4:00 p.m. (ET) [Extended
                                                              for the Office of the United States Trustee]

              Responses Received:

              A.        Informal comments from the Office of the United States Trustee

26799957.2
                                                         2
                    Case 20-11570-LSS           Doc 217      Filed 07/23/20       Page 3 of 5



              Related Documents:

              B.        Sealed Exhibits to Declaration of Rachel Gerring [D.I. 132, 7/6/20]

              C.        Notice of Filing of Redacted Exhibits to the Declaration of Rachel Gerring in
                        Support of Debtors’ Application for an Order Authorizing the Employment and
                        Retention of Ernst & Young LLP as Their Accounting, Valuation, Tax and
                        Internal Audit Provider, Effective as of the Petition Date [D.I. 212, 7/22/20]

              Status:      This matter is adjourned to a date to be determined.

         UNCONTESTED MATTERS WITH CERTIFICATIONS

         3.   Motion for Entry of an Order Authorizing the Debtors to (I) File Under Seal Certain
              Confidential Information in Connection with the Debtors’ Motion to Retain Ernst &
              Young LLP and (II) Granting Related Relief [D.I. 133, 7/6/20]

              Response Deadline:                             July 20, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal comments from the Office of the United States Trustee

              Related Documents:

              B.        Sealed Exhibits to Declaration of Rachel Gerring [D.I. 132, 7/6/20]

              C.        Notice of Filing of Redacted Exhibits to the Declaration of Rachel Gerring in
                        Support of Debtors’ Application for an Order Authorizing the Employment and
                        Retention of Ernst & Young LLP as Their Accounting, Valuation, Tax and
                        Internal Audit Provider, Effective as of the Petition Date [D.I. 212, 7/22/20]

              D.        Certification of Counsel [D.I. 214, 7/22/20]

              Status:      Item A has been resolved, and a revised proposed order has been submitted
                           under certification of counsel. No hearing is required unless the Court has
                           questions.

         4.   Debtors’ Application for Entry of an Order (I) Authorizing the Retention and
              Employment of Deloitte & Touche LLP as Independent Auditor, Pursuant to 11 U.S.C.
              §§ 327(a) and 330, Effective as of the Petition Date [D.I. 134, 7/6/20]

              Response Deadline:                             July 20, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.        Informal comments from the Office of the United States Trustee



26799957.2
                                                         3
                   Case 20-11570-LSS           Doc 217      Filed 07/23/20    Page 4 of 5



             Related Documents:

             B.        Supplement to Debtors’ Application for Entry of an Order (I) Authorizing the
                       Retention and Employment of Deloitte & Touche LLP as Independent Auditor,
                       Pursuant to 11 U.S.C. §§ 327(a) and 330, Effective as of the Petition Date [D.I.
                       203, 7/20/20]

             C.        Supplemental Declaration of Jeffrey G. Schwartz in Support of Supplement to
                       Debtors’ Application for Entry of an Order (I) Authorizing the Retention and
                       Employment of Deloitte & Touche LLP as Independent Auditor, Pursuant to 11
                       U.S.C. §§ 327(a) and 330, Effective as of the Petition Date [D.I. 204, 7/20/20]

             D.        Certification of Counsel [D.I. 210, 7/21/20]

             Status:      Item A has been resolved, and a revised proposed order has been submitted
                          under certification of counsel. No hearing is required unless the Court has
                          questions.

                                    [Remainder of Page Intentionally Blank]




26799957.2
                                                        4
                      Case 20-11570-LSS   Doc 217       Filed 07/23/20   Page 5 of 5



         Dated:   July 23, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware
                                          /s/ Ashley E. Jacobs
                                          Pauline K. Morgan (No. 3650)
                                          Kara Hammond Coyle (No. 4410)
                                          Ashley E. Jacobs (No. 5635)
                                          Tara C. Pakrouh (No. 6192)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone:      (302) 571-6600
                                          Facsimile:      (302) 571-1253
                                          Email:          pmorgan@ycst.com
                                                          kcoyle@ycst.com
                                                          ajacobs@ycst.com
                                                          tpakrouh@ycst.com

                                          - and -

                                          SIMPSON THACHER & BARTLETT LLP

                                          Sandeep Qusba (admitted pro hac vice)
                                          Michael H. Torkin (admitted pro hac vice)
                                          Kathrine A. McLendon (admitted pro hac vice)
                                          Nicholas E. Baker (admitted pro hac vice)
                                          Daniel L. Biller (admitted pro hac vice)
                                          Jamie J. Fell (admitted pro hac vice)
                                          425 Lexington Avenue
                                          New York, New York 10017
                                          Telephone:      (212) 455-2000
                                          Facsimile:      (212) 455-2502

                                          Counsel to the Debtors and Debtors in Possession




26799957.2
                                                    5
